 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Joe Rodriguez,                                    No. CV-17-01457-PHX-ROS
10                  Petitioner,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          On May 11, 2018, Magistrate Judge Deborah M. Fine issued a Report and
16   Recommendation (“R&R”) recommending the petition for writ of habeas corpus be denied
17   as untimely. (Doc. 19). Someone claiming to be Petitioner then filed a motion for
18   extension of time to file objections. (Doc. 20). The Court granted that request and directed
19   Petitioner to file his objections by June 29, 2018. (Doc. 21). On June 25, someone claiming
20   to be Petitioner filed a “Motion for Reconsideration on: ‘Laches’ Ruling.” (Doc. 22). That
21   document appeared to be objections to the R&R’s conclusion regarding the timeliness of
22   the petition. On July 12, 2018, Petitioner filed a motion requesting another copy of the
23   R&R.
24          On August 16, 2018, the Court adopted the R&R and denied the petition. The Court
25   treated the “Motion for Reconsideration” as Petitioner’s objections to the R&R but
26   concluded the petition was “untimely by approximately twenty years.” (Doc. 25 at 1).
27   There was no need no need to delay final judgment because Petitioner had “already filed
28   objections” and any additional objections would be “successive and untimely.” (Doc. 25
 1   at 2). Merely out of an abundance of caution, the Court directed the Clerk of Court to send
 2   Petitioner another copy of the R&R. The Clerk of Court did so.
 3          On September 20, 2018, Petitioner filed a “Motion to File Objections to R and R
 4   Report [sic] and to Re-Open the Case.” According to that motion, Petitioner never received
 5   the R&R “so he could not file an objection.” (Doc. 27 at 1). That same day, Petitioner
 6   filed another motion seeking a copy of the R&R. (Doc. 28 at 1).
 7          To make the record as clear as possible, the Court will direct the Clerk of Court to
 8   send Petitioner yet another copy of the R&R. At present, however, Petitioner has not
 9   established a basis for reopening his case. Therefore, the request to reopen the case and to
10   allow Petitioner to file additional objections will be denied.
11          Accordingly,
12          IT IS ORDERED the Motion for Leave to File Objection and Motion to Reopen
13   Case (Doc. 27) are DENIED.
14          IT IS FURTHER ORDERED the Motion for Copies (Doc. 28) is GRANTED.
15   The Clerk of Court shall send Petitioner a copy of the Report and Recommendation (Doc.
16   19).
17          Dated this 26th day of December, 2018.
18
19
20                                                      Honorable Roslyn O. Silver
21                                                      Senior United States District Judge

22
23
24
25
26
27
28


                                                 -2-
